_ , Case 1:19-cv-03347-RBJ-SKC Document 34-10 Filed 08/18/20 USDC Colorado Page 1 of 2

 

AURORA POLICE DEPARTMENT
CAD CALL HARDCOPY

CP 2019-407811 Reported: Nov-29-2019 22:12:34

 

Incident Location
Address : E 6TH AVE / N BILLINGS ST
City: AURORA
District: 2 Beat:15 Grid: 7G2

General Information

Report number: -

Case Type : TRAFFIC STOP Priority : 2
Dispatch : Nov-29-2019 22:31:26

Cleared : Nov-29-2019 22:32:43

How call received : MDC INITIATED CALL
Unit ids: #1-620 #2 -620

Call taker ID : 253130

Complainant Information

Remarks :
Nov-29-2019 22:12:34 - Field Event SIL HONDA **
VEH search completed at 11/29/19 22:12:35 ** LOI
information for Event # P190407811 was viewed at:
11/29/19 22:12:40 ** >>>> by: Cheri R. Kline on
terminal: cad08 ** Event held for 5 minutes and
unit 620 Event Clear Comments> issued summons for
dirving without license and driving without
headlights

(at cad08) on 2019-11-29 22:12:34 - Field Event
(at cad08) on 2019-11-29 22:12:34 - SIL HONDA

(at cadint1) on 2019-11-29 22:12:35 - ** VEH
search completed at 11/29/19 22:12:35

(at cad08) on 2019-11-29 22:12:40 - ** LOI
information for Event # P190407811 was viewed at:
11/29/19 22:12:40

(at cad08) on 2019-11-29 22:12:40 - ** >>>> by:
Cheri R. Kline on terminal: cad08

(at cad08) on 2019-11-29 22:31:00 - ** Event held
for 5 minutes and unit 620

ROSENBLATT, JASON(at $620) on 2019-11-29 22:32:42
- Event Clear Comments> issued summons for

dirving without license and driving without

headlights

 

 

 

For: 316816 Monday December 9, 2019

EXAIBIT \O

 

Ll
*

, Case 1:19-cv-03347-RBJ-SKC Document 34-10 Filed 08/18/20 USDC Colorado Page 2 of 2

 

CP 2019-407811

AURORA POLICE DEPARTMENT
CAD CALL HARDCOPY

Reported: Nov-29-2019 22:12:34

 

Related Entities

Role : INVOLVED
Licence : ETQ129 CO

Clearance Information

Remarks :
TRAFFIC-NON MOVING VIO

Final Case type : TRAFFIC-NON MOVING VIO
Report expected: No Founded: Yes
Reporting Officer] : 315112 - ROSENBLATT, JASON

Dispatch Details

Unit number : 620 Dispatched: Nov-29-2019 22:12:34
Officer 1 : 315112 - ROSENBLATT, JASON
Officer 2 : 315155 - SPITZER, JONAS A

At scene: Nov-29-2019 22:12:35

Cleared : Nov-29-2019 22:30:59

Dispatcher ID : 253130

Unit number : 620 Dispatched: Nov-29-2019 22:12:34
Officer 1 : 315112 - ROSENBLATT, JASON
Officer 2 : 315155 - SPITZER, JONAS A

At scene: Nov-29-2019 22:12:35

Cleared : Nov-29-2019 22:30:59

Dispatcher ID : 315112

Unit/Officer Details
** END OF HARDCOPY **

 

 

For: 316816 Monday December 9, 2019

Page: 2 of 2

 
